Citation Nr: 0303100	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-12 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet, claimed as secondary to exposure to 
herbicides (Agent Orange), or on a direct basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal is from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In Oakland, California in October 2000, the veteran testified 
at a hearing before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
designated to conduct the hearing and decide the appeal.  
38 U.S.C.A. § 7107(c) (West 2002).

The veteran seeks service connection for disability claimed 
as resulting from exposure in service to Agent Orange, the 
popular or non-chemical name for one of a group of herbicides 
that are the subject of statute treating diseases resulting 
from exposure to "certain herbicides."  See 38 U.S.C.A. 
§ 1116 (West 2002).  The term is used in the same sense this 
decision.

All medical records referenced in the decision are VA medical 
records, except where noted.


FINDINGS OF FACT

1.  The veteran has bilateral carpal tunnel syndrome and 
unspecified idiopathic peripheral neuropathy.

2.  The veteran does not have acute or subacute peripheral 
neuropathy.

3.  The veteran does not have peripheral neuropathy or any 
other neurologic disorder of the hands or feet as a result of 
exposure to Agent Orange.

4.  The veteran did not incur peripheral neuropathy or any 
other neurologic disorder of the hands or feet in service.


CONCLUSION OF LAW

Peripheral neuropathy and any other neurological disorder of 
the hands or feet claimed as due to exposure to Agent Orange 
were not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  VA provided the veteran VA Form 21-526, 
the form required by the Secretary to be filed to initiate a 
claim for VA disability compensation.  No other form is 
necessary for the veteran to prosecute the instant claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA notified the 
veteran of evidence necessary to substantiate his claim in 
letters of June 1998, June 1999, and March 2001.  Each 
described the type of evidence necessary to establish 
entitlement to VA service connected disability compensation 
consistent with his claimed basis of entitlement.  The June 
1998 letter used simple command language, "you must furnish 
evidence to show . . . ," to inform the veteran of the scope 
of his duty to produce information and evidence.  The letter 
informed him explicitly, "We will assist you in obtaining 
evidence."  The letter informed the veteran of what he must 
do to enable VA to assist him to obtain evidence.

The letter of June 1999 again informed the veteran of 
information VA needed to effectuate assistance to him.  
Although framed in precatory language, "Please complete the 
attached Medical History Form," the letter requested 
information only the veteran could provide.  The RO enclosed 
forms for the veteran to authorize the release of information 
from private medical practitioners or any other source that 
required such authorization before furnishing information to 
VA.  The request for information and the provision of forms 
to enable VA to assist the veteran implicitly delineated the 
scope of the veteran's burden to produce information and 
evidence, and the scope of the burden VA would assume to 
obtain information and evidence.

The March 2001 letter provided the veteran background 
information on the VCAA, its scope and implementation, and 
again solicited information from the veteran and delineated 
the action VA would take upon receipt of the requested 
information.  Additionally, by this time, the veteran had 
discussed at the October 2000 hearing evidence necessary to 
substantiate his claim and had explicitly undertaken the 
obligation to produce certain evidence; the record was held 
open for 60 days to allow time for him to produce evidence he 
said he would.  The veteran's and VA's obligations were 
clear.  In light of the several letters and the discussion at 
the hearing, VA has discharged its duty to notify the veteran 
of information and evidence necessary to substantiate his 
claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained the evidence 
pertinent to the veteran's claim that it can without his 
authorization.  Despite multiple attempts to solicit 
information and authority from him necessary to assist him to 
gather evidence to substantiate his claim, the veteran has 
been unresponsive.  Where VA cannot assist him without his 
cooperation, his cooperation is a condition precedent to VA's 
duty to assist him.  38 C.F.R. § 3.159(c)(1)(i) (2002).  Long 
before codification of this principle it was well established 
that "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA has discharged its duty to obtain documentary evidence 
necessary to substantiate the veteran's claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Such is not necessary in this case.  There is 
medical documentation of record of the veteran's neurologic 
complaints regarding his hands and his feet.  The fact of 
current peripheral neuropathy can be conceded.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  Although an event in service, exposure 
to Agent Orange, is presumed, that event is not itself a 
disability, and he had a VA examination specifically for 
sequelae of such exposure.  The evidentiary presumption of 
which he seeks to take advantage to substantiate his claim 
cannot apply to the disease for which he seeks service 
connection.  Therefore, it is not a criterion of mandatory VA 
examination.  See 38 C.F.R. § 3.159(c)(4)(i)(B).  No evidence 
indicates that any current neurological disorder of the hands 
or feet may be associated with the established event, 
exposure to Agent Orange, or any other event, injury, or 
disease in service.  Consequently this criterion for 
mandatory VA examination is lacking.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(C).

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There has been no such failure 
in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, the text of which the RO 
provided the veteran in a supplemental statement of the case 
of July 2001.  Although the RO did not cite specifically the 
regulations, there would be no possible benefit to delaying 
Board consideration of this case to permit citation to the 
regulations to be provided to the veteran.  He has, in fact, 
been informed of the substance, which has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002).  
However, a presumption of service connection is afforded only 
those diseases listed in the statute and regulation as having 
been found by the Secretary to have a positive association 
with exposure to certain herbicide agents.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2002).  The 
veteran does not have any of those diseases.

The veteran had an Agent Orange Registry examination in March 
1998.  The veteran reported his exposure to Agent Orange.  He 
mentioned his beliefs about the effects of such exposure on 
his skin.  He made no report of numbness or tingling in his 
hands or feet.  A neurology work-up was planned, but to check 
for radiculopathy because of a history of spine injury, not 
to check for neuropathy because of Agent Orange exposure.  
Subsequently, the veteran sought evaluation of complaints of 
numbness and tingling in the hands and in the feet.

The veteran is diagnosed with bilateral carpal tunnel 
syndrome (CTS) based on electromyographic study of September 
1998 showing bilateral median nerve prolonged distal 
latencies.  The ulnar and radial nerves were normal 
bilaterally.  A September 1998 neurology follow-up record 
noted that the veteran did not have an ulnar neuropathy.  At 
the hand and upper extremity clinic in November 1998, the 
examiner felt that the veteran's symptoms inconsistent with 
the diagnosed CTS were probably some sort of inflammatory 
process, like arthritis.  A November 1998 pharmacy note 
included idiopathic peripheral neuropathy, not otherwise 
specified, on a problem list.  The diagnosis unspecified 
idiopathic peripheral neuropathy appeared on an active 
problem list of January 2002, showing that diagnosis as of 
July 1998.  On March 1999 follow-up, the neurology clinic had 
an impression of bilateral CTS with unusual pain syndrome 
without evidence of cervical myelopathy, and symptoms not 
suggestive of peripheral neuropathy that required further 
evaluation.  An orthopedics note of July 2000 noted the 
diagnosis of carpal tunnel syndrome with possible other 
neuropathy.  A dermatology record of December 2000 noted that 
past nerve conduction tests showed the veteran to have 
bilateral lower extremity abnormalities.  Whereas the January 
2002 active problem list also included CTS, the Board 
interprets the diagnosis of unspecified idiopathic peripheral 
neuropathy to contemplate the neurologic abnormality of the 
lower extremities and the neurologic symptoms of the upper 
extremities not consistent with the CTS.

Several notes of medical history in the veteran's clinical 
records noted that he was a nurse with experience in 
intensive care and cardiac intensive care units.

The veteran testified in October 2000 that he had 
electrodiagnostic study of the lower extremities in December 
1998, which the Board concludes was the testing referenced by 
the December 2000 dermatology record.  The veteran also 
testified to the onset of symptoms in his hands several 
months after service and in the feet about 1972.  He reported 
a work-related injury in 1976 in which he fell nearly 50 
feet, injuring his back and fracturing both ankles and heels.  
He stated that he had treatment in many places from the 1960s 
onward, identifying several practitioners.  He averred that 
he has peripheral neuropathy of the hands and of the feet due 
to exposure in Vietnam to Agent Orange.  He described several 
incidents of contact with the herbicide during the course of 
his work.  He testified that he had never been diagnosed with 
peripheral neuropathy.

The Board deems the inclusion on the active problem list of 
unspecified idiopathic peripheral neuropathy to be a 
diagnosis of peripheral neuropathy.  As a matter of law, only 
acute or subacute peripheral neuropathy is presumed incurred 
in service as a result of exposure to Agent Orange.  See 
38 C.F.R. § 3.309(e) (2002).  For purposes of presumptive 
service connection due to exposure to certain herbicide 
agents, "acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  Id. note 2.  Thus, the 
very fact of the existence and persistence of the veteran's 
peripheral neuropathy during the pendency of his claim 
precludes its service connection on a presumptive basis.  
Moreover, the Secretary has found "based on the report of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary," that a presumption of service connection is 
not warranted for "chronic peripheral nervous system 
disorders," 64 Fed. Reg. 59, 232 (Nov. 2, 1999), or for 
"chronic persistent peripheral neuropathy."  67 Fed. Reg. 
42,600 (June 24, 2002).  Moreover, the Agent Orange Act of 
1991, the law authorizing presumptions of service connection 
for certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
"sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease.  64 Fed. Reg. 59,233 
(Nov. 2, 1999).

It is because of the Secretary's specific finding that a 
presumption is not warranted for chronic peripheral 
neurological disease and the concomitant requirement that he 
promulgate a presumption when the scientific evidence is of 
the requisite quality that there is no reason to seek a VA 
medical opinion about an association between the veteran's 
peripheral neurologic disease and exposure to Agent Orange.  
The opinion of a sole practitioner that there is such a 
relationship cannot outweigh the aggregated weight of the 
body of scientific evidence upon which the Secretary relied 
in reaching a contrary conclusion.

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy.  A presumption of service connection is not 
provided for any peripheral neurologic disorder the veteran 
has.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) 
(2002).

The veteran may nonetheless prove direct service connection 
for those symptoms claimed as due to exposure to Agent Orange 
and alternatively attributed to or called peripheral 
neuropathy.  That is, he may, without the benefit of a 
statutory presumption of service connection, "establish on a 
direct basis service connection for a [] condition based on 
exposure to Agent Orange."  McCartt v. West, 12 Vet. App. 
164, 167 (1999) citing Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  This means that he may, without reliance on a 
legal presumption, overcome the "difficult burden of tracing 
causation to a condition or event during service."  Combee, 
34 F.3d at 1043.  Statute requires that the Secretary issue a 
presumption of service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to certain herbicide agents.  
38 U.S.C.A. § 1116(b) (West 2002).  Thus, the veteran would 
have to produce medical or scientific evidence of greater 
weight than that relied upon by the NAS and the Secretary in 
finding no presumption of service connection due to exposure 
to certain herbicide agents is warranted for chronic 
persistent peripheral neuropathy.  See 67 Fed. Reg. 42,600, 
42605 (June 24, 2002) (explaining scientific basis for 
finding).

Alternatively, aside from attempting to associate his 
neurologic disorders exposure to Agent Orange with 
independent evidence, the veteran can establish service 
connection for peripheral neuropathy that began in service 
without reliance on any statutory presumption of incurrence 
in service.

Service medical records are negative for any complaint, 
symptoms, or diagnosis of peripheral neuropathy or any of the 
other symptoms encompassed by the veteran's claim.  Thus, the 
veteran cannot establish entitlement to service connection 
for current manifestation of a chronic disease shown as such 
in service.  38 C.F.R. § 3.303(b) (2002).  There was no 
neuropathic condition noted in service, consequently, he 
cannot establish continuity of symptomatology of a current 
disorder with a condition noted in service.  Id.

Service connection is warranted for a disease diagnosed after 
service when all of the evidence, including that pertinent to 
service, shows it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  The veteran has testified to onset after 
service, which, by its language is not onset in service.  
Additionally, the veteran's history of symptomatology is not 
credible.  There is a hiatus in the medical record from his 
separation from service until March 1998, despite his 
testimony that he had seen many doctors for his symptoms.  He 
is a nurse, consequently, the importance of medical 
documentation is well known to him.  Nonetheless, he has been 
utterly uncooperative in producing any corroborating evidence 
of onset of claimed symptoms in or shortly after service but 
his testimony, despite VA's repeated requests that he do so.  
He did not mention numbness and tingling on his first 
encounter with VA for the purpose of identifying problems 
possibly due to exposure to Agent Orange in March 1998.  It 
is not credible that he had been suffering these symptoms for 
over 20 years at the time of that examination, yet did not 
mention them at all.  In medical history he reported to the 
examining neurologist on September 2, 1998, he dated the 
onset of numbness in lower extremities to 1980 and in the 
hands to 1984.  The Board finds the history given the 
practitioner for the purpose of treatment more credible than 
the history that first entered the record after the claim for 
disability compensation.  The veteran's professional 
expertise does not enter the conclusion that his testimony is 
not credible.  This is not a question of the probative value 
of his medical opinion, cf. Espiritu v. Derwinski, 2 Vet App. 
492 (1992), but of the credibility of his testimony.  The 
evidence, including that pertinent to service does not permit 
a finding of entitlement to service connection on a direct 
basis.  38 C.F.R. § 3.303(d) (2002).

In sum, the veteran does not have a disease associated with 
exposure to Agent Orange and amenable to a presumption of 
incurrence in service on that basis.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2002).  He has not 
produced medical or scientific evidence sufficient to show 
that his peripheral neuropathy or other neurologic disorders 
of the hands and feet result from exposure to Agent Orange 
without a legal presumption of such an association.  He has 
not produced other evidence showing that he now has a 
neurologic disorder or disorders of the hands and feet that 
began in service.  38 C.F.R. § 3.303 (2002).  The 
preponderance of the evidence is against granting service 
connection for peripheral neuropathy of the hands or of the 
feet, or for any other neurological disease of the hands or 
feet.


ORDER

Entitlement to service connection for peripheral neuropathy 
or other neurologic disorder of the hands and feet is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

